
	

113 HR 5784 IH: GI Bill STEM Extension Act of 2014
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5784
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. McKinley (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 additional educational assistance under the Post-9/11 Educational
			 Assistance Program of the Department of Veterans Affairs to certain
			 eligible individuals.
	
	
		1.Short titleThis Act may be cited as the GI Bill STEM Extension Act of 2014.
		2.Additional educational assistance under Post-9/11 Educational Assistance Program of Department of
			 Veterans Affairs
			(a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					3320.Additional benefits
						(a)In generalThe Secretary may provide to an eligible individual additional educational assistance under this
			 section.
						(b)Amount of assistanceThe Secretary shall pay to each individual who receives educational assistance under this section
			 who is pursuing a program of education the amount payable under section
			 3313 of this title for such program of education for a period of not more
			 than nine months.
						(c)EligibilityAn eligible individual is an individual—
							(1)who is or was entitled to educational assistance under section 3311 of this title;
							(2)who has used all of the educational assistance to which the individual is entitled under this
			 chapter; and
							(3)who—
								(A)is enrolled in a program of education leading to a post-secondary degree that requires more than
			 the standard 128 semester (or 192 quarter) credit hours for completion in—
									(i)biological or biomedical science;
									(ii)physical science;
									(iii)science technologies or technicians;
									(iv)computer and information science and support services;
									(v)mathematics or statistics;
									(vi)engineering;
									(vii)engineering technologies or an engineering-related field;
									(viii)a health profession or related program; or
									(ix)a medical residency program; or
									(B)has earned a post-secondary degree in a field referred to in subparagraph (A) and is enrolled in a
			 program of education leading to a teaching certification.
								.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 3319 the following new item:
				
					
						3320. Additional benefits..
			
